IV114th CONGRESS2d SessionH. CON. RES. 180IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Rush submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress that rates for inmate calling service should not exceed the affordable modified rates adopted by the Federal Communications Commission. 
Whereas an estimated 5,000,000 United States children have, or have had, a parent in prison or jail; Whereas phone calls make it easier for families of incarcerated people to maintain positive relationships with their loved ones behind bars; 
Whereas phone calls help to reduce recidivism and promote child well-being; Whereas a reduction in recidivism rates by just 1 percent would save taxpayers $250,000,000 per year in correctional costs; 
Whereas families of people who are incarcerated frequently experience financial hardship because of the loss of a key wage earner; Whereas the cost of maintaining contact with incarcerated loved ones through in-person visits is prohibitive; 
Whereas written correspondence, especially with small children and those who are disabled, is inadequate in maintaining communication; and Whereas the Federal Communications Commission has been steadfast in its efforts to bring about a compromise on inmate calling service rates and to ensure that such rates are just and reasonable, in accordance with its authority under the Communications Act of 1934: Now, therefore, be it 
That it is the sense of Congress that— (1)rates for inmate calling service should not exceed the affordable modified rates adopted by the Federal Communications Commission as of the date of the adoption of this resolution; and 
(2)reduced inmate calling service rates should be implemented as soon as possible because of the importance of this rehabilitative means of communication. 